Exhibit 10.32



NETGEAR, INC

.



EMPLOYMENT AGREEMENT

This Agreement is entered into as of November 16, 2005, (the "Effective Date")
by and between NETGEAR, Inc. (the "Company"), and Christine Gorjanc
("Executive").

Duties and Scope of Employment
.
Positions and Duties
. As of the Effective Date, Executive will serve as
Vice President of Finance
of the Company. Executive will render such business and professional services in
the performance of her duties, consistent with Executive's position within the
Company, as shall reasonably be assigned to her by the Company's Chief Financial
Officer and/or Board of Directors (the "
Board
"). The period of Executive's employment under this Agreement is referred to
herein as the "
Employment Term
."
Obligations
. During the Employment Term, Executive will perform her duties faithfully and
to the best of her ability and will devote her full business efforts and time to
the Company. For the duration of the Employment Term, Executive agrees not to
actively engage in any other employment, occupation or consulting activity for
any direct or indirect remuneration without the prior approval of the Board.

At-Will Employment
. The parties agree that Executive's employment with the Company will be
"at-will" employment and may be terminated at any time with or without cause or
notice. Executive understands and agrees that neither her job performance nor
promotions, commendations, bonuses or the like from the Company give rise to or
in any way serve as the basis for modification, amendment, or extension, by
implication or otherwise, of her employment with the Company.

3. Compensation.

Base Salary
. During the Employment Term, the Company will pay Executive as compensation for
her services a base salary at the annualized rate of
( Two Hundred and Twenty Five Thousand )
(the "
Base Salary
"). The Base Salary will be paid periodically in accordance with the Company's
normal payroll practices and be subject to the usual, required withholding.
Executive's salary will be reviewed by the Company from time to time (but no
more frequently than annually), and may be subject to adjustment based upon
various factors including, but not limited to, Executive's performance and the
Company's profitability. Any adjustment to Executive's salary shall be in the
sole discretion of the Company.
MBO Bonus
. Executive will be eligible to receive an annual target bonus of up to Forty
percent (40%) per year based upon the Company's achievement of various financial
and/or other goals established by the Board. All MBO bonuses will be subject to
applicable withholding and taxes.

 

Stock Option

. Following Executive's written acceptance of these terms and subject to the
approval of the Board, Executive will be granted an option, subject to the
Board's approval, to purchase 50,000 (Fifty Thousand) shares of the Company's
common stock under the Company's stock option plan at an exercise price as
approved by the Board (the "Option"). The Option shall be subject to the
following key terms: (i) the Option shall immediately be fully-vested in its
entirety and exercisable in whole or in part upon the vesting start date; and
(ii) shares acquired on exercise of this Option may not be sold, assigned,
pledged or otherwise transferred during the Restricted Period. The Restricted
Period shall be the period beginning on the vesting start date and ending on the
dates indicated below with respect to the percentage of shares specified in the
following schedule:



Date

Percentage of Optioned Stock for which the Restricted Period ends:

1st anniversary of vesting start date

25%

2nd anniversary of vesting start date

25%

3rd anniversary of vesting start date

25%

4th anniversary of vesting start date

25%

The Option will also be subject to the additional terms, definitions and
provisions of the Company's 2003 Stock Plan (the "Option Plan") and the stock
option agreement by and between Executive and the Company (the "Option
Agreement"), both of which documents are incorporated herein by reference.

4. Employee Benefits. During the Employment Term, Executive will be entitled to
participate in the employee benefit plans currently and hereafter maintained by
the Company of general applicability to other senior executives of the Company,
including, without limitation, the Company's group medical, dental, vision, and
disability plans. The Company reserves the right to cancel or change the benefit
plans and programs it offers to its employees at any time.

Expenses
. The Company will reimburse Executive for reasonable travel, entertainment or
other expenses incurred by Executive in the furtherance of or in connection with
the performance of Executive's duties hereunder, in accordance with the
Company's expense reimbursement policy as in effect from time to time.
Severance
.
Involuntary Termination
. If Executive's employment with the Company terminates other than voluntarily
or for "Cause" (as defined in Paragraph 9 of this Agreement), and Executive
signs and does not revoke a standard release of claims with the Company, then,
Executive shall be entitled to receive severance payments at Executive's final
base salary rate, less applicable withholding, until thirteen (13 ) weeks after
the date of termination without Cause. Severance payments will be made in
accordance with the Company's normal payroll procedures. During the period in
which Executive is receiving severance payments, Company will reimburse
Executive and his family for COBRA premiums, assuming Executive remains eligible
during the entire Severance Period. In addition, if Executive's employment
terminates other than voluntarily or for "Cause" (as defined herein), Executive
will be entitled to continue to have stock options vest during the three month
period immediately following the date of such termination.

Voluntary Termination; Termination for Cause
. If Executive's employment with the Company terminates voluntarily by Executive
or for Cause by the Company, then all vesting of the Option and all other
options granted to Executive will terminate immediately and all payments of
compensation by the Company to Executive hereunder and all obligations with
respect thereto (including, without limitations, with respect to base salary,
bonuses, employee benefits, relocation and temporary living reimbursements and
other expense reimbursements) will terminate immediately (except as to amounts
already earned).
Change of Control/Good Reason
.

(a) If within one year following any Change of Control (as defined below)
Executive's employment is terminated without Cause or voluntarily by Executive
for Good Reason, Executive will receive two years acceleration of any unvested
portion of the Option.

(b) For purposes of this Agreement, a "Change of Control" of the Company shall
be deemed to have occurred if at any time after the Effective Date:

(i) any "person" (as such term is used to Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act")), other than a
trustee or other fiduciary holding securities of the Company under an employee
benefit plan of the Company and other than Nortel Networks Corporation and its
affiliates, becomes the "beneficial owner" (as defined in Rule 13d-3 promulgated
under the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of (A) the outstanding shares of common stock of the
company or (B) the combined voting power of the Company's then-outstanding
securities entitled to vote generally in the election of directors; or

(ii) the Company (A) is party to a merger, consolidation or exchange of
securities which results in the holders of voting securities of the Company
outstanding immediately prior thereto failing to continue to hold at least 50%
of the combined voting power of the voting securities of the Company, the
surviving entity or a parent of the surviving entity outstanding immediately
after such merger, consolidation or exchange, or (B) sells or disposes of all or
substantially all of the Company's assets (or any transaction having similar
effect is consummated), or (C) the individuals constituting the Board
immediately prior to such merger, consolidation, exchange, sale or disposition
shall cease to constitute at least 50% of the Board, unless the election of each
director who was not a director prior to such merger, consolidation, exchange,
sale or disposition was approved by a vote of at least two-thirds of the
directors then in office who were directors prior to such merger, consolidation,
exchange, sale or disposition.

(c) For purposes of this Agreement, "Good Reason" means any of the following
conditions, which condition(s) remain(s) in effect 10 days after written notice
to the Board from you of such condition(s):

 a. a material decrease in your target annual compensation; or



(ii) a material, adverse change in your authority, responsibilities or duties,
as measured against your authority, responsibilities or duties immediately prior
to such change.

(iii) notwithstanding the foregoing, for the purposes of this Agreement in no
event will you have Good Reason to resign due merely to a change of title or a
change in your reporting caused by a change of control or discontinuance or
modification of any duties and responsibilities solely related to the operation
of a public company.

9. Definition of Cause. For purposes of this Agreement, "Cause" is defined as
(i) an act of dishonesty made by Executive in connection with Executive's
responsibilities as an employee, (ii) Executive's conviction of, or plea of nolo
contendere to, a felony, (iii) Executive's gross misconduct, or (iv) Executive's
continued violation of his employment duties after Executive has received a
written demand for performance from the Company which specifically sets forth
the factual basis for the Company's belief that Executive has not substantially
performed his duties.

10. Confidential Information. Executive agrees to enter into the Company's
standard Confidential Information and Invention Assignment Agreement (the
"Confidential Information Agreement") upon commencing employment hereunder, and
to abide by its terms during and after his employment with the Company.

11. Non-Solicitation. Until the date one (1) year after the termination of
Executive's employment with the Company for any reason, Executive agrees and
acknowledges that Executive's right to receive the severance payments set forth
in Section 6 (to the extent Executive is otherwise entitled to such payments)
shall be conditioned upon Executive not either directly or indirectly
soliciting, inducing, attempting to hire, recruiting, encouraging, taking away,
hiring any employee of the Company or causing an employee to leave his or her
employment either for Executive or for any other entity or person.

12. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive's
death and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the company under the terms of this Agreement for
all purposes. For this purpose, "successor" means any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance or other disposition of Executive's
right to compensation or other benefits will be null and void.

13. Notices. All notices, requests, demands and other communications called for
hereunder shall be in writing and shall be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a well
established commercial overnight service, or (iii) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:

If to the Company:

NETGEAR, Inc.

4500 Great America Parkway

Santa Clara, CA 95054

Attn: Chief Executive Officer

If to Executive:



at the last residential address known by the Company.

14. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.

15. Arbitration.



(a) General. In consideration of Executive's service to the Company, its promise
to arbitrate all employment related disputes and Executive's receipt of the
compensation, pay raises and other benefits paid to Executive by the Company, at
present and in the future, Executive agrees that any and all controversies,
claims, or disputes with anyone (including the Company and any employee,
officer, director, shareholder or benefit plan of the Company in their capacity
as such or otherwise) arising out of, relating to, or resulting from Executive's
service to the Company under the Agreement or otherwise or the termination of
Executive's service with the Company, including any breach of this Agreement,
shall be subject to binding arbitration under the Arbitration Rules set forth in
California Code of Civil Procedure Section 1280 through 1294.2, including
Section 1283.05 (the "Rules") and pursuant to California law. Disputes which
Executive agrees to arbitrate, and thereby agrees to wave any right to a trial
by jury, include any statutory claims under state or federal law, including, but
not limited to, claims under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the age Discrimination in Employment
Act of 1967, the Older Workers Benefit Protection Act, the California Fair
Employment and Housing Act, the California Labor Code, claims of harassment,
discrimination or wrongful termination and any statutory claims. Executive
further understands that this Agreement to arbitrate also applies to any
disputes that the Company may have with Executive.

(b) Procedure. Executive agrees that any arbitration will be administered by the
American Arbitration Association ("AAA") and that a neutral arbitrator will be
selected in a manner consistent with its National Rules for the Resolution of
Employment Disputes. The arbitration proceedings will allow for discovery
according to the rules set forth in the California Code of Civil Procedure.
Executive agrees that the arbitrator shall have the power to decide any motions
brought by any party to the arbitration, including motions for summary judgment
and/or adjudication and motions to dismiss and demurrers, prior to any
arbitration hearing. Executive agrees that the arbitrator shall issue a written
decision on the merits. Executive also agrees that the arbitrator shall have the
power to award any remedies, including attorneys' fees and costs, available
under applicable law. The Parties understand that the Arbitrator shall issue a
written decision in support of his award. Executive understands the Company will
pay for any administrative or hearing fees charged by the arbitrator or AAA
except that Executive shall pay the first $200.00 of any filing fees associated
with any arbitration Executive initiates. Executive agrees that the arbitrator
shall administer and conduct any arbitration in a manner consistent with the
Rules and that to the extent that the AAA's National Rules for the Resolution of
Employment Disputes conflict with the Rules, the Rules shall take precedence.

(c) Remedy. Except as provided by the Rules, arbitration shall be the sole,
exclusive and final remedy for any dispute between Executive and the Company.
Accordingly, except as provided for by the Rules, neither Executive nor the
Company will be permitted to pursue court action regarding claims that are
subject to arbitration. Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator shall not order or require the Company to adopt a policy not
otherwise required by law which the Company has not adopted.

(d) Availability of Injunctive Relief. In addition to the right under the Rules
to petition the court for provisional relief, Executive agrees that any party
may also petition the court for injunctive relief where either party alleges or
claims a violation of this Agreement or the Confidentiality Agreement or any
other agreement regarding trade secrets, confidential information,
nonsolicitation or Labor Code Section 2870. In the event either party seeks
injunctive relief, the prevailing party shall be entitled to recover reasonable
costs and attorneys fees.

(e) Administrative Relief. Executive understands that this Agreement does not
prohibit Executive from pursuing an administrative claim with a local, state or
federal administrative body such as the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission or the workers'
compensation board. This Agreement does, however, preclude Executive from
pursuing court action regarding any such claim.

(f) Voluntary Nature of Agreement. Executive acknowledges and agrees that
Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Executive further acknowledges
and agrees that Executive has carefully read this Agreement and that Executive
has asked any questions needed for Executive to understand the terms,
consequences and binding effect of this Agreement and fully understand it,
including that Executive is waiving Executive's right to a jury trial. Finally,
Executive agrees that Executive has been provided an opportunity to seek the
advice of an attorney of Executive's choice before signing this Agreement.

17. Integration. This Agreement, together with the Option Plan, Option Agreement
and the Confidential Information Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral. No waiver,
alteration., or modification of any of the provisions of this Agreement will be
binding unless in writing and signed by duly authorized representatives of the
parties hereto.

 

18. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

19. Governing Laws. This Agreement will be governed by the laws of the State of
California.

20. Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.

 

 

 

COMPANY:

NETGEAR, INC.

 

/s/ Jonathan R. Mather

Jonathan R. Mather Date: November 16, 2005

Executive Vice President &

Chief Financial Officer

 

 

EXECUTIVE:

 

/s/ Christine Gorjanc

Date: November 16, 2005



Christine Gorjanc